April 30, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
              JOSEPH AND JAMIE SCHWARTZOTT, Appellants

NO. 14-11-00950-CV                         V.

             ETHERIDGE PROPERTY MANAGEMENT, Appellee
                  ________________________________

              JOSEPH AND JAMIE SCHWARTZOTT, Appellants

NO. 14-11-00951-CV                         V.

 MARAVILLA OWNERS ASSOCIATION, INC. AND HUDAK & DAWSON
             CONSTRUCTION CO., INC., Appellees
             ________________________________

      Cause No. 14-11-00950-CV is an attempted appeal from orders signed on
July 27, 2011. This cause was heard on the transcript of the record. In Cause No.
14-11-00950-CV, we order the appeal DISMISSED FOR LACK OF
JURISDICTION. We further order that all costs incurred in Cause No. 14-11-
00950-CV be paid by appellants Joseph and Jamie Schwartzott, jointly and
severally. We further order this decision certified below for observance.

      Cause No. 14-11-00951-CV is an appeal from orders in favor of appellees
Maravilla Owners Association, Inc. and Hudak & Dawson Construction Co., Inc.,
signed on July 27, 2011, and made a final judgment on September 14, 2011. This
cause was heard on the transcript of the record. In Cause No. 14-11-00951-CV, we
have inspected the record and find error in the judgment. We therefore order the
judgment of the trial court AFFIRMED to the extent the trial court dismissed a
property-damage claim by appellants Joseph and Jamie Schwartzott for damage to the
undecorated and/or unfinished surfaces of the perimeter walls, floors and ceilings
surrounding Unit 113 at the Maravilla Condominiums. We order the remainder of
the Judgment REVERSED and ordered severed and REMANDED to the trial
court for proceedings in accordance with this court’s opinion. For good cause, we
further order that all costs incurred in Cause No. 14-11-00951-CV be paid by
appellees Maravilla Owners Association, Inc. and Hudak & Dawson Construction
Co., Inc., jointly and severally. We further order this decision certified below for
observance.